Citation Nr: 1327411	
Decision Date: 08/27/13    Archive Date: 09/05/13

DOCKET NO.  12-06 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an increased (compensable) rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1976 to October 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the issue of an increased rating for bilateral hearing loss may be adjudicated.

The Veteran had a VA audiological evaluation in November 2009 in which the audiologist recorded the audiometric findings but provided no discussion about the functional impairment caused by the Veteran's hearing loss.  The Court has held that "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Because the November 2009 examination report is inadequate under Martinak, remand is required at this point.  38 C.F.R. § 3.159(c)(4).

Additionally, VA treatment records dated in March 2009, March 2011, and May 2011 indicate the Veteran had VA audiological evaluations.  The results of these evaluations are not included in the claims file, so they must be obtained on remand.
 
Accordingly, the case is REMANDED for the following action:

1.  As noted above, VA treatment records dated in March 2009, March 2011, and May 2011 indicate the Veteran had VA audiological evaluations.  However, the actual results of these evaluations are not included in either claims file.  Associate the Veteran's March 2009, March 2011, and May 2011 audiological evaluations with the claims file (the associated VA records state "See DeliverEx for audiometric and tympanometric test results"), as well as his VA treatment records for hearing loss dated since February 2012.  

2.  Thereafter, the Veteran should be afforded a VA audiological evaluation.  The claims file must be made available to and reviewed by the examiner, and any indicated audiological studies should be performed. 

In addition to dictating objective test results, the examiner's report should fully describe the effects of the Veteran's hearing loss disability on his occupational functioning and daily activities.  

The examiner should provide a complete rationale for all opinions provided. 

3.  After accomplishing any additional development deemed appropriate, readjudicate the claim on appeal.  If the benefit sought in connection with the claim remains denied, the Veteran and his representative should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

